IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  64,618-03


EX PARTE KIMBERLY MICHELLE HAMILTON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BEXAR COUNTY



 Per Curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of credit card abuse and sentenced to sixteen months'
imprisonment.
	In the instant application, Applicant claims that she was denied her right to appeal;
that she received ineffective assistance of counsel; that her plea was involuntary; and that no
evidence or insufficient evidence supports her conviction.  Lastly, Applicant alleges that she
has been improperly denied release to mandatory supervision.
	This Court has reviewed Applicant's claim that she has been improperly denied
release to mandatory supervision, and has determined that it is without merit.  Therefore, it
is denied.  Applicant's remaining claims are barred from review; as such, they are dismissed.
Tex. Code Crim. Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED: December 20, 2006